Name: Commission Directive 1999/19/EC of 18 March 1999 amending Council Directive 97/70/EC setting up a harmonised safety regime for fishing vessels of 24 metres in length and over (Text with EEA relevance)
 Type: Directive
 Subject Matter: technology and technical regulations;  communications;  fisheries;  transport policy;  European Union law
 Date Published: 1999-03-27

 Avis juridique important|31999L0019Commission Directive 1999/19/EC of 18 March 1999 amending Council Directive 97/70/EC setting up a harmonised safety regime for fishing vessels of 24 metres in length and over (Text with EEA relevance) Official Journal L 083 , 27/03/1999 P. 0048 - 0049COMMISSION DIRECTIVE 1999/19/EC of 18 March 1999 amending Council Directive 97/70/EC setting up a harmonised safety regime for fishing vessels of 24 metres in length and over (Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 97/70/EC of 11 December 1997 setting up a harmonised safety regime for fishing vessels of 24 metres in length and over (1), and in particular Article 8 thereof,(1) Whereas the Commission has examined the provisions on Chapter IX in Annex II to the Directive with regard to their application to new fishing vessels with a length between 24 and 45 metres, thereby taking due account to the limited size of the vessels and the number of persons on board;(2) Whereas that examination has demonstrated that with regard to radio communications an equivalent level of safety can be guaranteed for such vessels, when operating exclusively in sea area A1, by requiring the carriage of an additional VHF radio using Digital Selective Calling (DSC) in lieu of an Emergency Position Indicating Radio Beacon (EPIRB);(3) Whereas, in the light of that examination, Annex II to the Directive should be amended;(4) Whereas the amendment is in compliance with the guidelines for the participation of non-SOLAS ships in the Global Maritime Distress and Safety System (GMDSS) as established by the Maritime Safety Committee of the International Maritime Organisation by its Circular 803 of 9 June 1997;(5) Whereas the measures provided for in this Directive are in accordance with the opinion of the Committee established by Article 12 of Council Directive 93/75/EEC (2), as last amended by Commission Directive 98/74/EC (3),HAS ADOPTED THIS DIRECTIVE:Article 1 The following is added to Annex II to Directive 97/70/EC, under the heading 'CHAPTER IX: RADIOCOMMUNICATIONS`:'Regulation 7: Radio equipment - sea area A1Insert a new paragraph (4) to read as follows:"Notwithstanding the provisions of Regulation 4(a), the Administration may exempt new fishing vessels of 24 metres in length and over but less than 45 metres and engaged exclusively on voyages within sea area A1 from the requirements of Regulations 6(1)(f) and 7(3) provided that they are equipped with a VHF radio installation as prescribed by Regulation 6(1)(a) and, in addition, with a VHF radio installation using DSC for the transmission of ship-to-shore distress alerts as prescribed by Regulation 7(1)(a)."`Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 31 May 2000 at the latest. They shall forthwith inform the Commission thereof.When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made.2. Member States shall communicate to the Commission the provisions of national law which they adopt in the field covered by this Directive.Article 3 This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Communities.Article 4 This Directive is addressed to the Member States.Done at Brussels, 18 March 1999.For the CommissionNeil KINNOCKMember of the Commission(1) OJ L 34, 9. 2. 1998, p. 1.(2) OJ L 247, 5. 10. 1993, p. 19.(3) OJ L 276, 13. 10. 1998, p. 7.